Lupiano, J. (concurring).
I concur in the rationale set forth in the majority opinion of Justice Sullivan and add the following observations: First, in Matter of United Press Assns. v Valente (308 NY 71, 77), the Court of Appeals declared that "[t]he courts have ever been alert to strike down any infringement or limitation upon the fundamental right of the press freely to publish and distribute news and comments [citations], and we certainly have no disposition or purpose to undermine or minimize it. That right has, however, never been held to confer upon the press a constitutionally protected right of access to sources of information not available to others. Judicial proceedings are viewed as 'a public event’, in the sense that 'Those who see and hear what transpired can report it with impunity.’ [citation.] But freedom of the press is in no way abridged by an exclusionary ruling which denies to the public generally, including newspapermen, the opportunity to 'see and hear what transpired’.” Second, the broad holding of United Press (supra) has not been departed from (see Matter of Oliver v Postel, 30 NY2d 171, 179). Third, acknowledgment of the critical importance of harmonizing the First Amendment’s guarantee of free press and the Sixth Amendment’s guarantee of fair trial prompted the organization of the Fair Trial Press Conference in 1969. The conference guidelines recognize that " '[a]ll concerned should be aware of the dangers of prejudice in making pretrial disclosure’ ” and go on to state that " '[t]he public disclosure of [certain matters] * * * may be highly prejudicial without any significant addition to the public’s need to be informed’ ” (see Matter of Oliver v Postel, supra, p 181, n 3). Fourth, 'Public trials, of necessity, serve a twofold purpose. They safeguard an accused’s right to be dealt with fairly and not to be unjustly condemned (Estes v. Texas, 381 U. S. 532, 539; 1 Cooley, Constitutional Limitations [8th ed], p. 647) and concomitantly, serve to instill a sense of public trust in our judicial process by preventing the abuses of secret tribunals as exemplified by the Inquisition, Star Chamber and lettre de cachet [citations]” (People v Hinton, 31 NY2d 71, 73; emphasis supplied).
The afore-mentioned enumerated observations impel the conclusion that the instant matter is one requiring scrupulous safeguarding of the defendant’s primary right to a fair trial. The limited closure herein is clearly warranted, and as so aptly remarked by the Court of Appeals in Matter of Gannett Co. v De Pasquale (43 NY2d 370, 380): "To allow public disclosure of potentially tainted evidence, which the trial *32court has the constitutional obligation to exclude, is to involve the court itself in the illegality. This potential taint of its own process can neither be condoned nor countenanced.”
I also would indorse Trial Term’s order as a proper exercise of discretion.